Citation Nr: 1443221	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatitis, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to pancreatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In September 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO and, in June 2014, he testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of the hearings have been associated with the record.  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the June 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  Resolving all doubt in his favor, the Veteran's pancreatitis is causally related to his exposure to herbicides during service.

3.  The Veteran's diabetes mellitus is caused by his pancreatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2013).

2.  The criteria for service connection for diabetes mellitus as secondary to pancreatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for pancreatitis and diabetes mellitus constitutes a complete grant of the benefits decided herein, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran claims that he has pancreatitis as a result of herbicide exposure during his service in Vietnam.  He also claims that his diabetes mellitus was caused by his pancreatitis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era-from February 28, 1961, to May 7, 1975-shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period, i.e., from July 1967 to June 1968, and, as such, finds that he is presumed to have been exposed to herbicides.  However, pancreatitis is not a disability subject to the presumption under 38 C.F.R. § 3.309(e).  Notwithstanding the limits of the presumptive provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In February 2013, the Veteran submitted a medical opinion from Dr. E.B., his private physician.  Dr. E.B. stated:

I have researched medical treatises, and I have reviewed the medical records pertaining to his Diabetes Mellitus, complete Pancreatectomy and his exposure to herbicide agents in Vietnam.  It is my opinion that [the Veteran's] exposure to 2,4-D and 2,4,5-T [Agent Orange] in Vietnam is most likely the cause of his chronic pancreatitis and subsequent Pancreatectomy, resulting in his Diabetes Mellitus Type II.

The Veteran was provided with a VA examination in March 2013.  The examiner noted that the Veteran had residuals of pancreatitis and a subtotal pancreatectomy.  The examiner opined that the Veteran's pancreas condition was less likely than not incurred in or caused by service.  Her rationale was: "[a]fter carefully reviewing the medical literature, I am unable to find a link between Pancreatitis and herbicide exposure.  Further, Pancreatitis is not one of the disabilities the National Academy of Sciences (NAS) found to be associated with exposure to herbicides."

In this case, there are conflicting medical opinions as to whether the Veteran's pancreatitis was caused by exposure to herbicide agents during his service in Vietnam.  The Board finds that both opinions proffered considered all of the pertinent evidence of record and provided clear conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the evidence as to whether the Veteran's pancreatitis is related to his in-service herbicide exposure to be in relative equipoise and, therefore, will resolve all doubt in his favor and find that service connection for such disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board also finds that service connection is warranted for diabetes mellitus.  In this regard, while such disease is presumptively related to herbicide exposure, the evidence clearly indicates that, in the Veteran's case, such disease was caused by his pancreatitis.  Thus, presumptive service connection is not warranted.  However, as the Board is granting service connection for the Veteran's pancreatitis, secondary service condition is available for diabetes mellitus if there is evidence that diabetes mellitus was either caused by or aggravated by such service-connected disability.  In December 2010, the Veteran was afforded a VA examination in connection with his claim for service connection for diabetes mellitus.  In an April 2011 addendum opinion, the examiner opined that the Veteran's diabetes mellitus is most likely caused by or a result of his pancreatitis.  Furthermore, in his February 2013 opinion, Dr. E.B. opined that the Veteran's diabetes mellitus was caused by his pancreas condition.  As such, the Board finds that secondary service connection for the Veteran's diabetes mellitus is warranted.  See 38 C.F.R. § 3.310(a).



ORDER

Service connection for pancreatitis is granted.

Service connection for diabetes mellitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


